Citation Nr: 1412399	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1944 to May 1946.  He died in December 2008.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

A review of the Virtual VA paperless claims processing system reveals the appellant's March 2014 appellate brief.  The Veterans Benefits Management System (VBMS) paperless claims system does not contain any additional documents pertinent to the present appeal.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not continuously rated totally disabled due to service-connected disability for at least 10 years preceding his death, nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.159 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

However, VA's duties to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 2-2004 (VA notice not required where evidence could not establish entitlement to the benefit claimed).  In the instant claim, the law and not the facts are dispositive.  Therefore, further discussion of the duties to notify and assist is not required.

II. DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran:  (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of "hypothetical entitlement" to benefits raised for the first time after a veteran's death.  See Rodriguez v. Nicholson, 511 F.3d 1147 (Fed. Cir. 2008) (the revised provisions of 38 C.F.R. § 3.22, as amended in 2000, may be applied to claims for DIC benefits filed by survivors before the amendment took effect).

The Veteran was in receipt of a total rating for his service-connected disabilities from December 10, 2001; his 100 total evaluation was not in effect for more than 10 years at the time of his death in December 2008.  Furthermore, the Veteran died more than 60 years after his separation from active duty service and he was not a former POW.

The facts of this case are not in dispute, and the law is dispositive.  Here, none of the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have been met. Accordingly, the claim will be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  


REMAND

Regrettably, a remand is necessary for further evidentiary development of the issue of service connection for the cause of the Veteran's death. 

At the time of his death in December 2008, the Veteran was service-connected for bilateral hearing loss and post-traumatic stress disorder (PTSD).  According to the January 2009 certificate of death, the immediate cause of the Veteran's death was critical aortic stenosis with ischemic cardiomyopathy listed as a significant condition contributing to death but not resulting in the underlying cause.  The Veteran reportedly died at the Mayo Regional Hospital.  The Board observes that the Veteran's terminal treatment records have not been obtained.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.   For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2013).

The appellant contends that the Veteran's PTSD ultimately contributed to his death as his PTSD caused or aggravated his heart conditions.  See VA Form 9, September 2009 (". . . [the Veteran's] PTSD had a significant adverse affect on his heart and contributed to his demise");  see also VA Form 646, September 2009 ("At the end of his life [the Veteran's] PTSD had him in a state of near constant panic, severe anxiety with delusions, hallucinations which led to violence and certain elevated blood pressure.").  Essentially, the appellant argues that the Veteran's service-connected PTSD contributed substantially or materially, combined to cause, or aided or lent assistance to the production of death.

No medical opinion has been obtained as to whether the Veteran's PTSD or bilateral hearing loss contributed to his death.  Due to the complex medical issues involved in this case, the Board finds that a remand is warranted as a medical opinion is necessary to substantiate this claim.  38 U.S.C.A. § 5103A(a)(1).  

Additionally, records of any VA or private treatment of the Veteran's bilateral hearing loss, PTSD and heart conditions should be obtained, along with terminal treatment records.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care
providers, not previously identified, who treated the Veteran for bilateral hearing loss, PTSD and heart issues post-service.  After securing the necessary release(s), obtain these records, including the Veteran's terminal treatment records from the Mayo Regional Hospital and Togus VAMC treatment records prior to May 2004 and from February 2006 to December 2007.  If any such records identified by the appellant are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file. All such available reports should be associated with the claims folder. 

2. After completion of the foregoing, obtain an opinion 
from an appropriate VA medical specialist as to the etiology of the cause of the Veteran's death.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  After reviewing the claims folder and considering the pertinent evidence of record, the VA examiner should opine as to:

a) Whether it is at least as likely as not (i.e., 
50 percent or greater probability) that the Veteran's service-connected disabilities (bilateral hearing loss or PTSD) caused, materially contributed to, or hastened his death.

b) Whether it is at least as likely as not (i.e., 50 
percent or greater probability) that the heart conditions that caused or contributed to the Veteran's death had their onset in, were incurred in or were aggravated (made worse) by active service or a service-related disability.

For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  

For a service-connected disability to contribute to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  

A complete and detailed rationale should be given for all opinions and conclusions expressed.  The VA examiner should specifically comment on the January 2009 death certificate's finding that the immediate cause of the Veteran's death was critical aortic stenosis and ischemic cardiomyopathy was a significant condition contributing to death but not resulting in the underlying cause; the appellant's lay statements that the Veteran's PTSD had a significant adverse effect on his heart conditions, caused panic and severe anxiety, elevated his blood pressure and overall contributed to his demise; and, the October 2008 primary care nursing note in the Togus VAMC records, wherein Dr. D.R.B. stated "a/p aortic stenosis with chf-anxiety may also be a factor."  

Additionally, the examiner should determine whether the Veteran's bilateral hearing loss and/or PTSD involved active processes affecting vital organs that produced debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of critical aortic stenosis and/or ischemic cardiomyopathy.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.  

3. Then, readjudicate the issue on appeal.  If the benefit 
remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


